In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondent Commissioner of Rent and Housing Maintenance, which, after a "conference hearing”, denied petitioner’s protest of an order of the district *548rent director which decontrolled a certain apartment, petitioner appeals from a judgment of the Supreme Court, Kings County, entered September 24, 1976, which dismissed the proceeding. Judgment affirmed, with one bill of $50 costs and disbursements jointly to respondents. Special Term properly concluded that there is a rational basis in the record to support the commissioner’s determination that the petitioner does not utilize the subject apartment as his primary residence (see Matter of Colton v Berman, 21 NY2d 322). The fact that no transcript or recording was made by the hearing officer does not render the proceeding improper, since the City Rent and Rehabilitation Law does not require an evidentiary or quasi-judicial hearing in this matter (see Administrative Code of City of New York, § Y518.0, subd c). Margett, Acting P. J., Shapiro, Titone and O’Connor, JJ., concur.